                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

DANA MADDOX on behalf of D.M. and
D.M., and RAYMOND FOSTER on behalf of
H.F., minor children and heirs of JEANETTA         Case No. 2:16-cv-162-BLW
RILEY, deceased, and SHANE RILEY, an heir
of JEANETTA RILEY,                                 MEMORANDUM DECISION &
                                                   ORDER
       Plaintiffs,

       v.

CITY OF SANDPOINT, a political subdivision
of the State of Idaho, CITY OF SANDPOINT
POLICE DEPARTMENT, a department of the
City of Sandpoint, SKYLAR CARL ZIEGLER,
in his individual and official capacity,
MICHAEL HENRY VALENZUELA, in his
individual and official capacity, COREY
COON, in his individual and official capacity,
JOHN or JANE DOE #1-10, and Employees of
the Sandpoint Police Department,

              Defendants.


       Now before the Court are three motions in limine (Dkts. 120, 123, 124). The

motions are fully briefed and at issue. Having reviewed the briefing, the Court enters the

following order.

                                 LEGAL STANDARD

       There is no express authority for motions in limine in either the Federal Rules of

Civil Procedure or the Federal Rules of Evidence. Nevertheless, these motions are well

recognized in practice and by case law. See, e.g., Ohler v. United States, 529 U.S. 753,

758 (2000). The key function of a motion in limine is to “exclude prejudicial evidence


MEMORANDUM DECISION & ORDER - 1
before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 (1984).

                                          ANALYSIS

   1. Defendants’ Motions in Limine

       a. Uncontested Requests

       Plaintiff has stipulated to several of the requests in Defendants’ first motion in

limine: (1) an order precluding the plaintiff or plaintiff’s lay witnesses from testifying as

to legal conclusions, (2) an order precluding the plaintiff or plaintiff’s lay witnesses from

testifying as to the decedent’s pregnancy, (3) an order precluding the plaintiff or the

plaintiff’s lay witnesses from rendering medical opinions and/or offering a medical

conclusion, (4) an order precluding any reference or testimony regarding offers of

settlement, judgment or compromise, (5) an order precluding any party from disclosing,

mentioning or referencing the fact that the defendants are or may be covered by

insurance, (6) an order allowing exhibits in opening statement, and (7) an order declaring

that all non-party witnesses shall be excluded from the courtroom prior to their own

testimony. Dkt. 120 at 2-7, Dkt. 128 at 2-5. Good cause appearing, the Court will

therefore order the relief described above. The Court reminds the parties, however, that

while its orders are directed at the Plaintiff, the orders will apply to both parties at trial:

“what is good for the goose is good for the gander – or possibly more appropriate, what

is sauce for the goose is sauce for the gander.” Bright Harvest Sweet Potato Co., Inc. v.

H. J. Heinz Co., L.P., No. 1:13-CV-00296-BLW, 2016 WL 552455, at *1 (D. Idaho Feb.

10, 2016) (Winmill, J.).

       b. Contested Requests


MEMORANDUM DECISION & ORDER - 2
       Defendants request a variety of other orders from the Court, which Plaintiff

contests: (1) an order in limine precluding plaintiff and plaintiff’s lay witnesses from

testifying as to the medical cause or source of physical manifestations claimed to be the

result of infliction of emotional distress or the alleged events that make up the plaintiff’s

complaint, (2) an order in limine barring testimony from the plaintiff or the plaintiff’s

witnesses referencing or implying that the defendant officers were obligated to use the

least amount of force necessary during this incident, (3) an order in limine precluding the

plaintiff from presenting documents disclosed during discovery pertaining to, or included

in, the defendant officers’ personnel files and training records with the City of Sandpoint

Police Department that are not documents of public record, and (4) an order in limine

precluding plaintiff from calling John Callanan Jr. as a rebuttal witness, or from eliciting

rebuttal testimony following the testimony of defendant’s expert witness at trial. Dkt. 120

at 3-6. The Court will address each of these requests in turn.

                  i. Medical Cause Opinions

       Defendants ask the Court to prevent the Plaintiff from testifying as to the “medical

causation” or “prognosis” of his alleged emotional distress. Dkt. 120 at 5-6. As the

Defendants point out, Mr. Riley is not a medical expert, and therefore cannot offer

opinions about medical injuries. But Defendants’ request is overbroad and their

arguments—citing Idaho state law for support—are unconvincing.

       Although Federal Rule of Evidence 701 can sometimes bar a lay witness from

offering opinion testimony regarding causation, it does not warrant the exclusion of all

testimony from a witness relating to emotional distress. Defendants mistake a lay witness


MEMORANDUM DECISION & ORDER - 3
testifying from personal knowledge about his emotional distress, which Courts routinely

allow, with opinion testimony concerning medical causation. See, e.g., Head v. Glacier

Northwest, Inc., 413 F.3d 1053, 1062–63 (9th Cir.2005). Mr. Riley can certainly testify

about his emotional state following the July 8, 2014 shooting and the circumstances

surrounding it. Although Mr. Riley cannot hold himself out to be a medical expert, or

offer medical opinions on causation, the Court will deny Defendants’ request to the

extent it would prevent Mr. Riley from discussing his emotional distress or his personal

belief that it is tied to the shooting on July 8.

                  ii. Use of Force Policy

       Defendants also argue that Plaintiff or Plaintiff’s witnesses should be barred from

testifying that the defendant-officers were obligated to use the least amount of force

under the policies of the City of Sandpoint Police Department. Defendants believe any

implication that officers needed to do so would “misstate the legal standard” at issue in

the case. Dkt. 120 at 6. And Defendants are correct that “least amount of force necessary”

is not the legal standard for an officer’s reasonable use of force under the Fourth

Amendment. See Graham v. Connor, 490 U.S. 386, 394 (1989). But, as Defendants point

out in their own trial brief, the training programs and policies of the City of Sandpoint are

directly relevant to Plaintiff’s Monell claim. Dkt. 133 at 14-15, Dkt. 128 at 4. The Court

will entertain an objection at trial if Plaintiff misstates the standard of law to the jury, but

otherwise, Defendants’ request to bar evidence of the use-of-force policies of the City of

Sandpoint Police Department is denied.

                 iii. Officers’ Personnel and Training Records


MEMORANDUM DECISION & ORDER - 4
       Defendants also ask the Court to exclude any evidence “pertaining to, or included

in, the defendant officers’ personnel files and training records,” in particular “relating to

disciplinary actions taken against the defendant officers for any incidents not directly

related to this incident, based on lack of relevance.” Dkt. 120 at 6. As indicated above,

aspects of the defendants’ training is relevant to Plaintiff’s Monell claim, and the Court

will not preclude it as part of a motion in limine. See Monell v. Dep't of Soc. Servs. of

City of New York, 436 U.S. 658, 708, (1978).

       Furthermore, even though Plaintiff does not go through the relevance analysis in

detail, the Court will not preclude evidence of the officers’ discipline for lack of

relevance under Rule of Evidence 401. That the defendant-officers were disciplined for

violating police policy respecting use of force is relevant to whether their use of force

was reasonable in the first place. Such policy violations may be relevant in excessive

force cases when “one of [the] purposes [of the policy] is to protect the individual against

whom force is used.” Scott v. Henrich, 39 F.3d 912, 915–916 (9th Cir. 1992). Therefore,

absent Defendants making an argument under Rule 403, the Court will deny their motion

in limine to exclude evidence of Defendants’ disciplinary records on relevance grounds.

                 iv. Rebuttal Testimony from Plaintiff’s Expert John Callanan Jr

       Defendants’ supplemental motion in limine further asks the court for an order

precluding Plaintiff’s expert, John Callanan, Jr., from testifying in rebuttal to Defendants’

expert, Mr. Haug. Dkt 124 at 2-3. Defendants move for this relief because they believe

Plaintiff failed to disclose a rebuttal report as required by Rule 26(a)(2)(D)(ii) and the




MEMORANDUM DECISION & ORDER - 5
Amended Case Management Order (Dkt. 100); Rule 26(a)(2)(D)(ii). However, the Court

will not prospectively limit Mr. Callanan’s testimony.

       At this stage, there is no reason to believe Mr. Callanan will testify outside the

scope of his report, so no need to preemptively rule on his testimony. Plaintiff argues

that, after reviewing Mr. Haug’s expert report “there was no need to supplement [Mr.

Callanan’s expert report]” because he had formed no new opinions. Dkt. 128 at 5. The

Court understands that Mr. Callanan will therefore be limiting his opinion testimony to

the scope of his original expert report as required by Rule 26. The Court will therefore

not prospectively limit Mr. Callanan’s testimony, but will instead remind both parties that

while their experts may elaborate upon and explain reports in oral testimony, they may

not introduce new opinions for the first time on the stand at trial. See Hambrook v. Smith,

No. 14-00132 ACK-KJM, 2016 WL 4084110, at *2–3 (D. Haw. Aug. 1, 2016); Estate of

Bojcic v. City of San Jose, 358 Fed.Appx. 906, 907 (9th Cir. 2009).

   2. Plaintiff’s Motion in Limine

          a. Uncontested Requests

       As with Defendants, Plaintiff’s motion in limine contains several requests to which

there is no objection. Defendants have stipulated to the Court entering several orders: (1)

an order limiting Defendants’ expert from commenting on issues not previously disclosed

in his expert report, (2) an order limiting defendant-officers’ testimony to facts, and

precluding them from offering legal conclusions as to standards, training and procedures,

(3) an order excluding testimony regarding the criminal records of Shane and Jeanetta

Riley, (4) an order limiting objection to Plaintiff’s counsel treating defendant-officers and


MEMORANDUM DECISION & ORDER - 6
Chief Coons as adverse witnesses, and (5) an order excluding all previous criminal

history records, NCIC report statements of Shane Riley, and statements of witnesses and

officers in those reports or records. Dkt. 123 at 2-6, 129 at 2-9. The Court will therefore

order the requested relief, with the added caveat that its orders apply to both parties at

trial.

            b. Contested Requests

         Plaintiff requests various other orders from the Court, which Defendants contest:

(1) an order precluding testimony about Shane and Jeanetta Riley’s past drug use, and (2)

an order precluding testimony about Shane Riley’s statements regarding Jeanetta Riley’s

intentions. Dkt. 123 at 2-6, Dkt. 129 at 2-9. The Court will address these requests in

order.

                    i. Shane and Jeanetta Riley’s Past Drug Use

         Plaintiff asks the Court to preclude testimony at trial of Shane or Jeanetta Riley’s

history of drug use. Dkt. 123 at 2. The Plaintiff argues this information is not relevant to

his § 1983 claim, and that its prejudicial effect substantially outweighs any probative

value it might have. Fed. R. Evid. 403. Defendants counter that this evidence is relevant

to the decedent’s motives and behavior on the night of July 8, 2014, relevant to rebut

Plaintiff’s claim that he was taking his wife to the hospital “for the sole purpose of

getting her mental health treatment,” and relevant to calculating damages. Dkt. 129 at 4.

For the reasons that follow, the Court will conditionally grant Plaintiff’s request, but note

that the door may be opened to this type of testimony at trial.




MEMORANDUM DECISION & ORDER - 7
       First, the Court finds the evidence of Shane or Jeanetta Riley’s prior drug use is

not admissible to prove the decedent’s motives and behavior on the night of July 8, 2014.

Rule 404 prohibits the use of “other act[s]” evidence to show that “on a particular

occasion the person acted in accordance with that character.” Fed. R. Evid. 404(b);

United States v. Bailey, 696 F.3d 794, 799 (9th Cir. 2012). Both proposed uses for the

Rileys’ past drug use are directly foreclosed by Rule 404(b). Defendants cannot use

evidence of the Rileys’ prior drug use to somehow explain their behavior on the night of

July 8. Likewise, they cannot use this evidence to prove “motive;” Defendants have not

provided the Court with any justification that past drug use would in any way explain the

motives of the decedent or her husband on the night in question. See Dkt. 129 at 4-5.

Therefore, the Court will not admit this evidence under either of Defendants’ theories.

       Despite the low bar for relevance in the Federal Rules, the Court will not entertain

evidence of Shane or Jeanetta Riley’s past drug use to prove damages (or lack thereof),

unless the Plaintiff opens the door at trial. Under Rule 401, evidence is relevant if it “has

any tendency to make a fact more or less probable than it would be without the

evidence,” and “the fact is of consequence in determining the action.” Fed. R. Evid. 401

(a) & (b). As Defendants correctly point out, evidence of prior drug use could be relevant

to damages when a Plaintiff is claiming loss of services, companionship, comfort,

protection and conjugal affection following the death of a spouse. Dkt. 129 at 5-6. But the

Court must also consider whether the limited relevance of such evidence is substantially

outweighed by unfair prejudice to the Plaintiff. Fed. R. Evid. 403. Here, the Court agrees

with the Plaintiff that admission of the Rileys’ prior drug use is of limited relevance, and


MEMORANDUM DECISION & ORDER - 8
prejudices the image of the decedent and Mr. Riley unnecessarily. As a result, the Court

will grant Plaintiff’s motion to exclude this evidence. But, the Court notes that if the

Plaintiff opens the door at trial by introducing evidence of the couple’s happy, untroubled

marriage or evidence which suggests they lived drug-free lifestyle, this evidence will

become fair game for impeachment.

                 ii. Shane Riley’s Statements Regarding Jeanetta Riley’s Intentions

       Plaintiff also asks the Court for an order excluding evidence of Shane Riley’s

statements to police describing his wife’s statements made prior to her confrontation with

police on July 8, 2014. Plaintiff argues these should be excluded as unfairly prejudicial

under Rule 403. Dkt. 123 at 4. Defendants respond that these statements are admissible

under an exception to the hearsay rules, and relevant to prove Jeanetta Riley’s “intent to

perform future actions and for impeachment purposes.” Id. at 7-8. For the reasons that

follow, the Court will deny Plaintiff’s motion.

       Rule 403 allows a court to exclude relevant evidence if its probative value is

substantially outweighed by a danger of unfair prejudice. Fed. R. Evid. 403. Plaintiff

argues his statements to police following the incident on July 8, 2014, are unfairly

prejudicial because the questioning occurred right after he had seen his wife shot by

police, he did not know whether she was still alive, and he “did not feel free to not

answer questions as the officers’ weapons were drawn and they had just shot his wife.”

Dkt. 123 at 4. But as Defendants point out, Jeneatta Riley’s statements made minutes

before the shooting may be highly probative of her intent and state of mind prior to the

arrival of police which, in turn, corroborate the officer’s testimony of what they saw and


MEMORANDUM DECISION & ORDER - 9
heard in the moments leading up to the shooting. This clearly bears on the question of

whether the officers’ decision to fire their weapons on the night of July 8, 2014 was

“objectively reasonable.” Graham v. Connor, 490 U.S. 386, 397, 109 S. Ct. 1865, 1872,

104 L. Ed. 2d 443 (1989); Wagner v. Cty. of Maricopa, 747 F.3d 1048, 1053 (9th Cir.

2013).

         But, the question of “objective reasonableness” must turn on what the officers

saw, heard and knew at the time they fired their weapons, and not on what they learned

after the shooting. This raises the specter of unfair prejudice if the jury does not make

this distinction. Therefore, if requested to do so by Plaintiff’s counsel, the Court will

instruct the jury before such evidence is presented, that it is only to be considered by the

jury to the extent it corroborates what the officers said they heard and knew in the

moments leading up to the shooting. Thus, the Court will not exclude the evidence under

Rule 403, but will provide a limiting instruction to the jury. As a result, the Court will

deny Plaintiff’s motion to exclude this evidence.

                                          ORDER

         In accordance with the memorandum decision set forth above, NOW

THEREFORE IT IS HEREBY ORDERED that:

   1. Defendants’ Motions in Limine (Dkts. 120, 124) are GRANTED IN PART and

         DENIED IN PART as described above.

   2. Plaintiff’s Motion in Limine (Dkt. 123) is GRANTED IN PART and DENIED IN

         PART as described above.




MEMORANDUM DECISION & ORDER - 10
                                   DATED: August 1, 2019


                                   _________________________
                                   B. Lynn Winmill
                                   U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 11
